Title: Orderly Book, 11 October 1758
From: Washington, George
To: 



[11 October 1758]

Camp at Reas Town Wednesday Octr 11th 1758
G. O.
Parole Bristol
Colo. for to Morrow Colo. Byrd.
Field Officer for to Morrow Major Peachy.
Adjutant for to Morrow 2d Virginia Regimt.
All Parties are to Load upon the General Parade before they March off & the Officers Commanding Parties are always to see that their Men draw their Charges return their Powder into their Powdr Horns & the Ball & buck shott into their pouchs upon the parade before they are dismiss’d.
The Troops are immediately to examine their Cartridgeboxs

& replace those that may be damag’d by the late Rain and each Man to be compleated to 36 Rounds of Cartridges, & Loose powder & Ball what buck shott they will have Occasion for they may receive by Applying to the Artillery.
The Artillery to hold themselves in rediness to March the day after to Morrow taking Care that their Horses be early brought in that they May March in the Morning.


Detail for Guards
C.
S.
S.
C.
P.


H.

1
2
2
30


1 Vs.
1

1
1
13


2 [Vs.]

1
2
2
24



1
2
5
5
67


Fatigue







H.


1

18


1 Vs.




8


2 [Vs.]


1

14





2

40


